--------------------------------------------------------------------------------

Exhibit 10.3
PLAYBOY ENTERPRISES, INC.


SCOTT FLANDERS
CHIEF EXECUTIVE OFFICER


April 14, 2010


Mr. Christoph Pachler
2517 Walnut Ave.
Manhattan Beach CA 90266


Dear Christoph,


Playboy Enterprises, Inc. (the "Company") is pleased to confirm its offer of
employment to you under the following terms:


 
1.
Position: Your title will be Executive Vice President and Chief Financial
Officer and you will report to Scott Flanders, Chief Executive Officer. This is
a full-time position. While you render services to the Company, you will not
engage in any other employment, consulting or other business activity (whether
full-time or part-time) that would create a conflict of interest with the
Company. By signing this letter agreement, you confirm to the Company that you
have no contractual commitments or other legal obligations that would prohibit
you from performing your duties for the Company.



 
2.
Cash Compensation: The Company will pay you a starting salary at the rate of
$415,000 per year, payable in accordance with the Company's standard payroll
schedule. This salary will be subject to adjustment pursuant to the Company's
employee compensation policies in effect from time to time.



 
3.
Bonus Compensation: You will be eligible to participate in the Company's
Management Incentive Plan with a maximum annual potential of forty percent (40%)
of your base salary. Your actual bonus payment will be at the discretion of the
Company and will take into consideration not only the financial performance of
the Company but also your individual performance measured against a series of
specific goals and objectives that you will develop with the Company's Chief
Executive Officer in the first ninety (90) days of your employment with the
Company. Specific terms and conditions of your Bonus Compensation shall be
memorialized under separate cover.



 
4.
Employee Benefits: As a regular employee of the Company, you will be eligible to
participate in a number of Company-sponsored benefits. In general, these
benefits include medical insurance, life insurance and participation in the
Company's 401(k) plan. In addition, you will be entitled to paid vacation in
accordance with the Company's vacation policy.



 
5.
Stock Options: Subject to the approval of the Company's Compensation Committee,
you will be granted an option to purchase 275,000 shares of the Company's Class
B Common Stock. The exercise price per share will be equal to


 
 

--------------------------------------------------------------------------------

 

the closing price of the Class B shares on the date the option is granted. The
option will be subject to the terms and conditions applicable to options granted
under the Company's Stock Plan (the "Plan"), as described in the Plan and the
applicable Stock Option Agreement. You will vest in twenty-five percent (25%) of
the option shares after twelve (12) months of continuous service, and the
balance will vest in equal annual installments over the next three (3) years of
continuous service, as described in the applicable Stock Option Agreement.


 
6.
Employment Contract and Severance Agreement: If your employment is terminated by
the Company at any time without cause and you agree to sign a release of claims
that is satisfactory to the Company, you will be entitled to be paid a lump sum
of $415,000 in severance pay, plus an additional $166,000 in lieu of any
outstanding payment under your Management Incentive Plan. In addition, the
Company will pay your COBRA premiums for continuing medical insurance, at your
then-current election, for up to twelve (12) months after the termination of
your employment.



 
7.
Employment Relationship: Employment with the Company is for no specific period
of time. Your employment with the Company will be "at will," meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations that may have been made to
you are superseded by this letter agreement. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, compensation and benefits, as well as the Company's personnel policies
and procedures, may change from time to time, the "at will" nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company (other than you).



 
8.
Withholding Taxes: All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.



 
9.
Location: While you'll be based in Los Angeles, you will engage in such travel
as may be reasonably necessary or appropriate to perform your duties.



 
10.
Confidentiality: You recognize and acknowledge that you will have access to
confidential information relating to the business or interests of Playboy or of
persons with whom the Company may have business relationships. You will not
during or after the term of your employment use or disclose to any other person
or entity, any confidential information of the Company (except as required by
applicable law).



 
11.
Copyright: You acknowledge that all original works of authorship by you, whether
created alone or jointly with others, relating to your employment with the
Company, and which are protectable by copyright, are "works made for hire" and
will be owned by the Company.



 
12.
Non-Competition and Non-Solicitation:



 
(a)
During your employment with the Company, you may not, without prior written
consent of the Company (whether as an executive, agent, servant,


 
2

--------------------------------------------------------------------------------

 

owner, partner, consultant, independent contractor, representative, stockholder,
or in any other capacity whatsoever) perform any work directly competitive in
any way to the business of the Company or a planned business of which you are
aware.


 
(b)
During your employment with the Company and for one (1) year thereafter, you
will not directly or indirectly entice, solicit or encourage any Company
employee to leave the employ of the Company or any independent contractor to
sever its engagement with the Company, absent prior written consent from the
Company.



 
(c)
During your employment with the Company and for one (1) year thereafter, you
will not, directly or indirectly, entice, solicit or encourage any customer or
prospective customer of the Company to cease doing business with the Company,
reduce its relationship with the Company or refrain from establishing or
expanding a relationship with the Company.



 
13.
Non-Disparagement; Non-Disclosure:



 
(a)
During your employment and all times thereafter, you will not make any public
statement, or engage in any conduct, that is disparaging to the Company, to any
of its executives, officers, directors, or shareholders, including, but not
limited to, any statement that disparages the products, services, finances,
financial condition, capabilities or any other aspect of the business of the
Company.



 
(b)
You will not directly or indirectly be the source of disclosing, by publishing
or by granting interviews, of any confidential information concerning the
personal, social or business activities of the Company, or its officers,
directors, agents or employees. In addition, you agree that without the
Company's express written approval in each case you will not:



 
(i)
write, be the source of or contribute to any articles, stories, books,
screenplays or any other communication or publicity of any kind (written or
otherwise) or deliver the confidential information of the Company; or



 
(ii)
grant any interviews regarding or concerning the confidential information of the
Company during or at any time after the termination of your employment.



 
14.
Interpretation, Amendment and Enforcement: This letter agreement constitutes the
complete agreement between you and the Company, contains all of the terms of
your employment with the Company and supersedes any prior agreements,
representations or understandings (whether written, oral or implied) between you
and the Company. This letter agreement may not be amended or modified, except by
an express written agreement signed by both you and a duly authorized officer of
the Company. The terms of this letter agreement and the resolution of any
disputes as to the meaning, effect, performance or validity of this letter
agreement or arising out of, related to, or in any way connected with, this
letter agreement, your employment with the Company or any other relationship
between you and the Company (the "Disputes") will be governed by


 
3

--------------------------------------------------------------------------------

 

Illinois law, excluding laws relating to conflicts or choice of law. You and the
Company submit to the exclusive personal jurisdiction of the federal and state
courts located in Illinois in connection with any Dispute or any claim related
to any Dispute.
 
Christoph, we sincerely hope that you will indicate your agreement with these
terms and accept this offer by signing and dating this letter agreement and
returning it to me. This offer, if not accepted, will expire at the close of
business on Friday, April 9, 2010. Likewise, this offer of employment with the
Company is also contingent upon you starting work on or near Tuesday, June 1,
2010. As required by law, your employment with the Company is contingent upon
your providing legal proof of your identity and authorization to work in the
United States.


If you have any questions, please call me at 312.373.2600.


Very truly yours,




Playboy Enterprises, Inc.


/s/ Scott N. Flanders
Scott N. Flanders
Chief Executive Officer




I have read and accept this employment offer:




/s/ Christoph Pachler
 
Signature of Christoph Pachler
 





Dated: April 13, 2010
 
 
4

--------------------------------------------------------------------------------